Exhibit 10.2

LOCK-UP AND VOTING AGREEMENT

THIS LOCK-UP AND VOTING AGREEMENT, as may be amended, supplemented or modified
from time to time in accordance with the terms hereof, is made as of August
    , 2013 (this “Agreement”) by and among SafeStitch Medical, Inc., a Delaware
corporation (the “Company”) and the undersigned investor (the “Investor”).
Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Merger Agreement (as defined
below).

WHEREAS, the Company, Tweety Acquisition Corp., a Delaware corporation and a
direct wholly-owned subsidiary of the Company (“Merger Sub”), and TransEnterix,
Inc., a Delaware corporation (“TransEnterix”), are entering into or have entered
into an Agreement and Plan of Merger (the “Merger Agreement”) pursuant to which
Merger Sub shall be merged with and into TransEnterix in accordance with the
Delaware General Corporation Law and TransEnterix shall be the surviving
corporation (the “Merger”);

WHEREAS, certain existing stockholders of the Company and TransEnterix intend to
subscribe, pursuant to Securities Purchase Agreements (the “Securities Purchase
Agreements”), for shares of capital stock of the Company (“Company Capital
Stock”), with the consummation of such subscription to occur immediately after
the closing of the Merger (the “Equity Financing,” and, together with the
Merger, the “Transactions”);

WHEREAS, (i) pursuant to the Merger, certain investors of TransEnterix shall
receive shares of Company Capital Stock in exchange for the shares of stock of
TransEnterix formerly held by them, on the terms as set forth in the Merger
Agreement, and (ii) pursuant to the Equity Financing, certain investors of
TransEnterix and Sesame shall receive shares of Company Capital Stock in
exchange for cash or other consideration, on the terms as set forth in the
Securities Purchase Agreements;

WHEREAS, as a condition and inducement to TransEnterix and the Company entering
into the Merger Agreement and the Securities Purchase Agreements, as applicable,
and incurring the obligations set forth therein, the Investor agrees to be bound
by the covenants contained in this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

1. Definitions and Interpretation.

(a) Certain Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:

“Agreement” has the meaning set forth in the Preamble.

“Affiliate” means any Person who is an “affiliate” as defined in Rule 12b-2
promulgated under the Exchange Act.



--------------------------------------------------------------------------------

“Board of Directors” means the Board of Directors of the Company.

“Business Day” means a day other than a Saturday, Sunday or other day on which
banks located in New York, New York are authorized or required by law to close.

“Code” means the Internal Revenue Code of 1986, as amended.

“Consummation Date” shall mean the first date on which the closing of the Merger
and the initial closing of the Equity Financing shall have both occurred.

“Covered Securities” shall mean, with respect to any Holder, any of the
following: (i) any and all shares of Company Capital Stock which are owned by
such Holder as of the Consummation Date, (ii) any shares of Company Capital
Stock issuable upon exercise, conversion or exchange of any securities of the
Company which are owned by such Holder as of the Consummation Date, (iii) any
securities of the Company issued in respect of the shares of Company Capital
Stock issued or issuable to any of the Holders by way of stock dividend or stock
split or in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization or otherwise and any shares of Company
Capital Stock issuable upon conversion, exercise or exchange thereof, in each
case to the extent relating to any securities of the Company which were owned by
such Holder as of the Consummation Date and (iv) any other securities of the
Company issued or issuable to any Holder that are convertible into or
exercisable or exchangeable for Company Capital Stock, whether at the option of
the Holder or otherwise, in each case to the extent relating to any securities
of the Company which were owned by such Holder as of the Consummation Date;
provided, in all cases, that for any Investor who receives any such securities
in a subsequent closing of the Equity Financing occurring after the Consummation
Date, such securities shall also be deemed to be Covered Securities and shall be
deemed to have been held by such Investor as of the Consummation Date for
purposes of Section 2; provided, further, that for the avoidance of doubt
Covered Securities shall not include Company Capital Stock acquired by any
Holder in the open market on or after the Consummation Date.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

“Holder” means the Investor and any Permitted Transferee thereof to whom Covered
Securities are transferred in accordance with Section 2.

“Investor” has the meaning set forth in the Preamble.

“Lock-up Period,” means each of (i) the period commencing on the Consummation
Date to and including the date that is twelve (12) months following the
Consummation Date (the “First Lock-up Period”); (ii) the period commencing on
the Consummation Date to and including the date that is eighteen (18) months
following the Consummation Date (the “Second Lock-up Period”); and (iii) the
period commencing on the Consummation Date to and including the date that is
twenty-four (24) months following the Consummation Date (the “Third Lock-up
Period”).

“Merger” has the meaning set forth in the Recitals.

 

- 2 -



--------------------------------------------------------------------------------

“Merger Agreement” has the meaning set forth in the Recitals.

“Merger Sub” has the meaning set forth in the Recitals.

“Permitted Transfer” has the meaning set forth in Section 2.

“Permitted Transferee” means, (i) with respect to any Holder who is an
individual, (x) a member of such Holder’s immediate family (which shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin)
or a trust, corporation, partnership or limited liability company for the
benefit of an immediate family member, all of the beneficial interests of which
shall be held by such Holder or one or more members of such Holder’s immediate
family, and (y) such Holder’s heirs, successors, administrators and executor and
any beneficiary pursuant to will, other testamentary document or applicable laws
of descent, (ii) with respect to any Holder that is an entity, any Affiliate of
such entity (including any investment fund or other entity controlled or managed
by such Holder) and such Holder’s partners, limited partners, members,
stockholders and other equity holders, (iii) with respect to any Holder that is
a trust, to a trustee or beneficiary of the trust and (iv) a recipient of a bona
fide gift or gifts of Covered Securities.

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind, and shall include any successor (by merger or
otherwise) of such entity.

“SEC” means the Securities Exchange Commission, or any successor entity thereto.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Transfer” means, with respect to any security, the offer for sale, sale,
pledge, sale of any option or contract to purchase, purchase of any option or
contract to sell, grant of any option, right or warrant to purchase, share
lending arrangement or other transfer or disposition or encumbrance (or any
transaction or device that is designed to or could be expected to result in the
transfer or the disposition by any Person at any time in the future), whether
directly or indirectly, of such security, and shall include the entering into of
any swap, hedge or other derivatives transaction or other transaction that
transfers to another, in whole or in part, any rights, economic benefits or
consequences, or risks of ownership, including by way of settlement by delivery
of such security or other securities in cash or otherwise.

“TransEnterix” has the meaning set forth in the Recitals.

(b) Interpretation. Unless otherwise noted:

(i) All references to laws, rules, regulations and forms in this Agreement shall
be deemed to be references to such laws, rules, regulations and forms, as
amended from time to time or, to the extent replaced, the comparable successor
thereto in effect at the time.

 

- 3 -



--------------------------------------------------------------------------------

(ii) All references to agencies, self-regulatory organizations or governmental
entities in this Agreement shall be deemed to be references to the comparable
successor thereto.

(iii) All references to agreements and other contractual instruments shall be
deemed to be references to such agreements or other instruments as they may be
amended from time to time.

Whenever the words “include,” “includes,” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”

2. Transfers. During the applicable Lock-up Period, Transfers of Covered
Securities shall not be permitted except in accordance with this Section 2 and
as set forth in Section 3:

(a) Each Holder agrees not to Transfer any portion of its Covered Securities
during the First Lock-up Period.

(b) Each Holder agrees that it may Transfer (i) no more than fifty percent
(50%) in the aggregate of all the Covered Securities held by such Holder as of
the Consummation Date, from the period beginning on the first calendar day
following the end of the First Lock-up Period until the last calendar day of the
Second Lock-up Period; and (ii) no more than seventy-five percent (75%) in the
aggregate of all the Covered Securities held by such Holder as of the
Consummation Date (including with any Covered Securities transferred in any
prior Lock-up Period), from the period beginning on the first calendar day
following the end of the Second Lock-up Period until the last calendar day of
the Third Lock-up Period. The transfer restrictions set forth in this Agreement
shall cease to apply commencing on the first calendar day immediately following
the last day of the Third Lock-up Period.

(c) With respect to any Holder, the limitation on Transfers contained in
Sections 2(a) and 2(b) shall not apply to (i) Transfers to Permitted Transferees
of such Holder, (ii) Transfers to the Company, and (iii) Transfers by a Holder
and its Affiliates to any other Holder and its Affiliates; provided, however,
that any such transferee that is not a Holder shall execute and deliver to the
Company a joinder agreement in form and substance attached as Exhibit A hereto,
to evidence its agreement to be bound by, and to comply with, this Agreement as
a Holder (each such Transfer described in clauses (i)-(iii) of this
Section 2(b), subject to compliance with Section 3, a “Permitted Transfer”).

(d) The foregoing restrictions of this Section 2 shall not limit the right of
any Holder during any Lock-Up Period to make any demand for or exercise any
right with respect to, the registration of any Covered Securities or any
securities convertible into or exercisable or exchangeable for Covered
Securities so long as there are no sales of such shares of Covered Securities
during any Lock-Up Period. In addition, no provision herein shall be deemed to
restrict or prohibit the exercise or exchange by any Holder of any option or
warrant to acquire shares of Covered Securities, or any other security
exchangeable or exercisable for, or convertible into, Covered Securities;
provided that such Holder does not transfer the Covered Securities acquired on
such exercise or exchange during any Lock-Up Period, unless otherwise permitted
pursuant to the terms of this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

(e) Notwithstanding any other provisions of this Section 2, any Holder shall be
permitted to make transfers, sales, tenders or other dispositions of Covered
Securities pursuant to a tender offer for securities of the Company or any other
transaction, including, without limitation, a merger, consolidation or other
business combination, involving a change of control of the Company (including,
without limitation, entering into any lock-up, voting or similar agreement
pursuant to which such Holder may agree to transfer, sell, tender or otherwise
dispose of Covered Securities in connection with any such transaction, or vote
any Covered Securities in favor of any such transaction in accordance with
Article 5 or otherwise), provided that all Covered Securities subject to this
agreement that are not so transferred, sold, tendered or otherwise disposed of
remain subject to this Agreement; and provided further that it shall be a
condition of transfer, sale, tender or other disposition that if such tender
offer or other transaction is not completed, any Covered Securities subject to
this Agreement shall remain subject to the restrictions herein.

3. Permitted Transfers; No Effect of Transfers.

(a) No Transfer shall be deemed a Permitted Transfer hereunder unless and until
at the time of such Transfer, as contemplated by Section 2 hereof, such
Permitted Transferee (i) is at such time a Holder or (ii) executes and delivers
to the Company a joinder agreement in form and substance attached as Exhibit A
hereto, to evidence its agreement to be bound by, and to comply with, this
Agreement as a Holder.

(b) No Transfer of any Covered Securities in violation of any provision of this
Agreement will be effective to pass any title to, or create any interest in
favor of, any Person. Any Holder who intentionally and knowingly attempts to so
effect a Transfer in violation of this Agreement will be deemed to have
committed a material breach of its obligations to the other Holders and to the
Company hereunder.

4. Restrictive Legend; Stop Transfer Instruction.

(a) Certificates representing the Covered Securities issued on or after the
Consummation Date must bear the following legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A LOCK-UP AND
VOTING AGREEMENT AMONG THE OWNER OF SUCH SECURITIES OF SAFESTITCH, INC. AND
CERTAIN OTHER PARTIES THERETO THAT MATERIALLY RESTRICTS THE TRANSFERABILITY OF
THE SECURITIES. BY ACCEPTING ANY INTEREST IN SUCH SHARES THE PERSON ACCEPTING
SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY ALL THE
PROVISIONS OF SAID AGREEMENT. A COPY OF THE AGREEMENT IS ON FILE WITH THE
SECRETARY OF SAFESTITCH, INC..”

(b) In order to ensure compliance with the provisions contained herein, each
Holder agrees that the Company may issue appropriate “stop transfer”
certificates or instructions with the Company’s transfer agent and registrar
against the transfer of a Holder’s Covered Securities (irrespective of the date
of issuance of such Covered Securities), or otherwise make adequate provision to
restrict the transferability of the Covered Securities, in the event of a
transfer other than in compliance with the provisions of this Agreement and that
it may make appropriate notations to the same effect in its records.

 

- 5 -



--------------------------------------------------------------------------------

5. Voting Agreement. During the term of the First Lock-up Period each of the
Holders agrees to vote at any regular or special meeting of stockholders (or by
written consent) all Covered Securities held by such Holder in such manner as
may be necessary to approve the following actions, if such actions are submitted
for a stockholder vote by the Board of Directors of the Company:

(a) amending the Company’s Amended and Restated Certificate of Incorporation to
change the legal name of the Company to “TransEnterix, Inc.”;

(b) effecting a reverse stock split of the outstanding Sesame Common Stock, on
the terms approved by the Board of Directors of the Company; and

(c) amending the Company’s 2007 Incentive Compensation Plan (the “Stock Plan”)
in order to increase the number of shares of Sesame Common Stock available for
issuance under the Stock Plan, provided that no such amendment shall increase
the number of shares available for issuance in excess of 8% of the fully diluted
capitalization of the Company (after giving effect to such increase).

The voting of shares of Covered Securities may be effected in person, by proxy,
by written consent or in any other manner permitted by applicable law.

6. To secure each Holder’s obligations to vote his, her or its shares of Covered
Securities in accordance with this Agreement, (a) each Holder hereby appoints
the Chairman of the Board of Directors and the Chief Executive Officer of the
Company, or either of them from time to time, or their respective designees, as
such Holder’s true and lawful proxy and attorney, with the power to act alone
and with full power of substitution, to vote all of such Holder’s Covered
Securities in favor of the matters set forth in Section 5 and to execute all
appropriate instruments consistent with this Agreement on behalf of such Holder
if, and only if, such Holder fails to vote all of such Holder’s Covered
Securities or execute such other instruments in accordance with the provisions
of Section 5 within five (5) days of the Company’s written request for such
Holder’s written consent or signature. The proxy and power granted by each
Holder pursuant to this Section are coupled with an interest and are given to
secure the performance of such Holder’s obligations under Section 5. Each such
proxy and power will be irrevocable during the term of the First Lock-up Period.
The proxy and power, so long as any Holder is an individual, will survive the
death, incompetency and disability of such Holder and, so long as any Holder is
an entity, will survive the merger or reorganization of such Holder.

7. Successors and Assigns; Third Party Beneficiaries. The undersigned
understands that the Company and the other parties hereto are relying upon this
Agreement in proceeding toward consummation of the Transactions. The undersigned
further understands that this Agreement is irrevocable and shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
parties hereto as provided herein. No Person other than the parties hereto and
their successors and permitted assigns is intended to be a beneficiary of this
Agreement. This Agreement shall not be assigned by the Company except as
provided herein.

 

- 6 -



--------------------------------------------------------------------------------

The Company shall cause any successor or assign (whether by merger,
consolidation, sale of assets, recapitalization, reorganization or otherwise) to
assume this Agreement as a condition to any such transaction.

8. Termination. This Agreement shall automatically terminate and be of no
further force or effect upon the earlier to occur of (i) the termination of the
Merger Agreement, (ii) the first Business Day following the expiration of the
Third Lock-up Period and (iii) a Change of Control of the Company; except that
Section 3(b) and Sections 8 through 22 of this Agreement shall survive
termination under this Section 8. For purposes of this Section 8, “Change of
Control” shall mean either (i) the acquisition of the Company by another person
or entity by means of any transaction or series of related transactions to which
the Company is a party (including, without limitation, any stock acquisition,
reorganization, merger or consolidation, but excluding any such transaction if
the primary purpose of such transaction is to change the Company’s domicile, and
excluding any equity financing the primary purpose of which is to raise
operating capital for the Company) that results in a transfer of at least 50% of
the total voting power represented by the Company’s voting securities before
such acquisition; or (ii) a sale, lease, or other conveyance of all or
substantially all of the Company’s assets.

9. Remedies. The Holders and the Company, in addition to being entitled to
exercise all rights granted by law, shall be entitled to specific performance of
their rights under this Agreement. The Company and the Holders agree that
monetary damages would not be adequate compensation for any loss incurred by
reason of breach of the provisions of this Agreement and hereby agree to waive
in any action for specific performance the defense that a remedy at law would be
adequate or that there is need for a bond.

10. Notices. All notices, demands and other communications provide for or
permitted hereunder shall be made in writing and shall be made by registered or
certified first-class mail, return receipt requested, telecopy, electronic
transmission, courier service or personal delivery:

 

  (i) If to the Company:

SafeStitch Medical, Inc.

635 Davis Drive

Suite 300

Durham, NC 27713

Telecopy No.: 919-765-8459

Attention: Todd Pope

Email: tpope@transenterix.com

With a copy to:

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road

Palo Alto, California 94304

Telecopy: (650) 493-6811

 

- 7 -



--------------------------------------------------------------------------------

Attention:    Philip H. Oettinger    Robert T. Ishii Email:   
poettinger@wsgr.com    rishii@wsgr.com

 

  (ii) If to the Investor, at the address set forth on the signature page
hereto;

 

  (iii) If to any Holder, as set forth in the applicable joinder agreement.

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five Business Days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
acknowledged, if telecopied or electronically transmitted. Any party to be given
notice in accordance with this section may designate another address or Peron
for receipt of notices hereunder.

11. Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

12. Governing Law; Consent to Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware, regardless
of the laws that might otherwise govern under applicable principles of conflict
of laws. Each of the parties (i) irrevocably submits itself to the personal
jurisdiction of each state or federal court sitting in the State of Delaware, as
well as to the jurisdiction of all courts to which an appeal may be taken from
such courts, in any suit, action or proceeding arising out of or relating to
this Agreement or any of the transactions contemplated herein, (ii) agrees that
every such suit, action or proceeding shall be brought, heard and determined
exclusively in the Court of Chancery of the State of Delaware (provided that, in
the event subject matter jurisdiction is unavailable in or declined by the Court
of Chancery, then all such claims shall be brought, heard and determined
exclusively in any other state or federal court sitting in the State of
Delaware), (iii) agrees that it shall not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from such court,
(iv) agrees not to bring any suit, action or proceeding arising out of or
relating to this Agreement or any of the transactions contemplated herein in any
other court, and (v) waives any defense of inconvenient forum to the maintenance
of any suit, action or proceeding so brought.

13. WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT KNOWINGLY AND VOLUNTARILY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.

14. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

 

- 8 -



--------------------------------------------------------------------------------

15. Rules of Construction. Unless the context otherwise requires, references to
sections or subsections refer to sections or subsections of this Agreement.
Terms defined in the singular have a comparable meaning when used in the plural,
and vice versa.

16. Interpretation. The parties hereto acknowledge and agree that (i) each party
hereto and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision, (ii) the rule of construction to
the effect that any ambiguities are resolved against the drafting party shall
not be employed in the interpretation of this Agreement and (iii) the terms and
provisions of this Agreement shall be construed fairly as to all parties hereto,
regardless of which party was generally responsible for the preparation of this
Agreement.

17. Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto with respect
to the subject matter contained herein. There are no restrictions, promises,
representations, warranties or undertakings with respect to the subject matter
contained herein, other than those set forth or referred to herein. This
Agreement supersedes all prior agreements and understandings among the parties
with respect to such subject matter.

18. Further Assurances. Each of the parties shall execute such documents and
perform such further acts as may be reasonably required or desirable to carry
out or to perform the provisions of this Agreement.

19. Other Agreements. Nothing contained in this Agreement shall be deemed to be
a waiver of, or release from, any obligations any party hereto may have under,
or any restrictions on the transfer of securities of the Company imposed by any
other agreement.

20. Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Facsimile or other
electronically scanned and transmitted signatures, including by email
attachment, shall be deemed originals for all purposes of this Agreement.

21. Not a Voting Trust. This Agreement is not a voting trust governed by
Section 218 of the Delaware General Corporation Law and should not be
interpreted as such.

22. Amendments and Waivers. The terms of this Agreement may be amended and the
observance of any term hereof may only be waived only by unanimous written
consent of the Company and the Holders.

23. Stock Splits, Stock Dividends & Other Issuances. In the event of any
issuance of Company Capital Stock hereafter to any of the parties hereto
(including, without limitation, in connection with any stock split, stock
dividend, recapitalization, reorganization or the like) such shares shall become
subject to this Agreement and shall be endorsed with the legend set forth in
Section 4 of this Agreement.

[Remainder of page intentionally left blank.]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Agreement on the date first written above.

 

SAFESTITCH MEDICAL, INC. By:  

 

Name:   Title:  

 

[INVESTOR] Address:  

 

 

 

 

 

Fax:  

 

Email:  

 

 

Signature Page to Lock-Up Agreement



--------------------------------------------------------------------------------

Exhibit A

Form of Joinder Agreement

ACKNOWLEDGMENT AND AGREEMENT

Joinder to Lock-Up and Voting Agreement

Relating to SafeStitch, Inc. Capital Stock

WHEREAS, the undersigned (the “Transferee”) wishes to receive, from
                     (the “Transferor”),                  shares, par value
$0.001 per share, of capital stock (the “Capital Stock”), of SafeStitch, Inc., a
Delaware corporation (the “Company”);

WHEREAS, the Capital Stock is subject to that certain Lock-Up and Voting
Agreement, dated as of [DATE], 2013 and as further amended from time to time
(the “Agreement”), by and among the Company and that certain investor named
therein. Capitalized terms used herein and not otherwise defined are given the
meaning assigned to such terms in the Agreement;

WHEREAS, the Transferee has been given a copy of the Agreement and afforded
ample opportunity to read it, and the Transferee is thoroughly familiar with its
terms; and

WHEREAS, pursuant to the terms of the Agreement, the Transferor may not Transfer
all or any portion of the Transferor’s Capital Stock unless in compliance with
the Agreement and in accordance with Section 2 and Section 3 thereof. This
Acknowledgment and Agreement constitutes a joinder agreement as contemplated by
Section 3(a) of the Agreement.

NOW, THEREFORE, in consideration of the mutual premises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and to induce the Transferor to transfer such Capital Stock
to the Transferee and the Company to permit such transfer, the Transferee does
hereby acknowledge and agree that (i) the Transferee has been given a copy of
the Agreement and ample opportunity to read it, and is thoroughly familiar with
its terms, (ii) the Capital Stock are subject to the terms and conditions set
forth in the Agreement and (iii) the Transferee shall become a party to the
Agreement and shall be fully bound by, and subject to, all of the covenants,
terms and conditions of the Agreement as though an original party thereto.

Signed this      day of             , 20    ,

 

 

Transferee: By:  

 

Name:   Title:  

 

Signature Page to Lock-Up Agreement